United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                                                                          February 3, 2004
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      Charles R. Fulbruge III
                                                                              Clerk
                            FOR THE FIFTH CIRCUIT

                                  No. 03-30509
                                Summary Calendar


                         UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,

                                       versus

                    GEORGE CELESTINE; TELLY GALLIEN,
                                                   Defendants-Appellants.

                                (Consolidated with)


                                  No. 03-30511
                                Summary Calendar


                         UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,

                                       versus

                     TRAVIS GALLIEN; SIDNEY GALLIEN,
                                                                Defendants-Appellants.



                    Appeals from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 6:01-CR-60127-1


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.
PER CURIAM:*

               In this consolidated appeal, George Celestine, Telly Gallien, Travis Gallien, and Sidney

Gallien appeal the denial o f a motion to dismiss the indictment based on double jeopardy grounds

following a mistrial. The defendants argue that the Government intentionally engaged in prejudicial

conduct, thereby forcing the defendants to move for a mistrial.

               The district court granted the mistrial based on the prejudicial effect of four errors

which occurred during the trial. The district court’s finding that the Government did not intentionally

goad the defendants into moving for a mistrial was not clearly erroneous. See United States v.

Gonzalez, 76 F.3d 1339, 1342 (5th Cir. 1996); Oregon v. Kennedy, 456 U.S. 667, 676 (1982).

Accordingly, the district court’s denial of the motion to dismiss the indictment on double jeopardy

grounds is AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                  2